Citation Nr: 1710805	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  08-17 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a skin disorder, claimed as acne vulgaris and eczema.

2.  Entitlement to a rating in excess of 10 percent for left foot hallux valgus residuals with osteotomy residuals and degenerative arthritis (left foot hallux valgus).

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to November 1979.

This appeal comes to the Board of Veterans' Appeals (Board) from September 2007 and June 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Veteran testified at a November 2014 Central Office Hearing before the undersigned Veteran's Law Judge.  A transcript of the hearing has been associated with the claims file.

The Board remanded the appeal in October 2010, January 2014, and February 2015 for additional development.  In the February 2015 decision, the Board combined the previously separate claims for service connection for skin disorders under Clemons v. Shinseki, 23 Vet. App. 1 (2009) (for the proposition that a claim for service connection is based around claimed symptoms rather than specific diagnoses.)

The issues of entitlement to service connection for a skin disorder, claimed as acne vulgaris and eczema, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The service-connected left foot hallux valgus is no more than moderate in severity without surgical resection of the metatarsal head, and not equivalent to amputation of the left great toe. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for service-connected left foot hallux valgus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5280 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties

A. The Duty to Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1). 

With regard to the claim for an increased rating, the Board finds that VA has satisfied its duty to notify under the VCAA.  By way of a notice letter sent to the Veteran in November 2009, the AOJ informed the Veteran of the information and evidence required to substantiate his claim.  He was notified of his and VA's respective duties for obtaining the information and evidence, and was also informed of the manner in which disability ratings and effective dates are assigned.  As a result, the Board concludes that the Veteran has been provided with proper notice.
 
B.  The Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4). 

In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  His service treatment and personnel records as well as post-service VA and private treatment records have been obtained and considered.  Neither the Veteran nor his representative has identified any additional, outstanding records that have not been requested or obtained.  Additionally, he was afforded VA examinations in November 2009, July 2013, May 2015 and March 2016 for the purposes of assessing the current nature and severity of his service-connected left foot hallux valgus.  

The Board notes that in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 requires that the examiner record the results of range of motion testing "for pain on both active and passive motion [and] in weight-bearing and non-weight-bearing."  Here, the rating criteria for disabilities of the feet are not based on range of motion.  Therefore, such testing would not provide any relevant information to allow the Board to rate the Veteran's left foot disability.  As such, an additional remand for Correia compliance is not necessary.

The Veteran was provided an opportunity to set forth his contentions during a Board hearing before the undersigned Veterans Law Judge in November 2014, and he has not raised any deficiency with his hearing.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  Furthermore, based on such hearing testimony, the Board subsequently remanded the case in order to obtain outstanding treatment records and a VA examination that addressed the current severity of the disability at issue.  The Board finds that with respect to the Veteran's claim for an increased rating, the RO has substantially complied with the February 2015 remand directives, which included allowing the Veteran to identify outstanding treatment records and affording the Veteran a new examination.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999); see also Stegall v. West, 11 Vet. App. 268 (1998).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Analysis

Service connection was established for left foot hallux valgus by a July 1980 rating decision.  At that time, the RO determined that the preexisting condition existed prior to service but was aggravated in service as surgical intervention was required.  The left foot hallux valgus was rated as noncompensable under Diagnostic Code 5280.  In March 1999, the rating was increased to 10 percent rating from January 18, 1995.  An October 2005 Board decision denied an evaluation in excess of 10 percent, and assigned a separate 10 percent disability rating for scar residuals of the left toe under Diagnostic Code 7804.  

In many statements to VA during the course of this appeal, the Veteran claims that his left toe is painful, is getting worse, and is not correctable by surgery.  He seeks a rating in excess of 10 percent for his left foot hallux valgus.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's left foot hallux valgus is rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5280, for unilateral hallux valgus.  Under Diagnostic Code 5280, a 10 percent rating is warranted for severe unilateral hallux valgus, if equivalent to amputation of the great toe.  38 C.F.R. § 4.71a, Diagnostic Code 5280.  A 10 percent rating is also warranted for unilateral hallux valgus operated with resection of the metatarsal head.  Id.

Diagnostic Code 5284 provides the rating criteria for rating foot injuries. A moderate foot injury warrants a 10 percent disability evaluation. A moderately severe foot injury warrants a 20 percent disability evaluation and a severe foot injury is assigned a 30 percent disability evaluation. A 40 percent disability evaluation will be assigned for actual loss of use of the foot. 38 C.F.R. § 4.71a , Diagnostic Code 5284.

A May 2009 X-ray revealed marked hallux valgus deformity of the first metatarsophalangeal (MTP) joint on the left side.  

Upon VA examination in November 2009, the Veteran reported aching and sharp pain in his great left toe approximately 50 percent of the time, worse with weight bearing.  He reported the use of VA-issued shoes and a cane at times.  Upon examination, the Veteran presented with a normal gait.   There was hallux valgus of 20 degrees bilaterally, a bunion on the left foot on the first MTP joint, and a nontender, not fixed scar measuring 4.5 centimeters by 3 millimeters.  The examiner saw no evidence of ulceration, breakdown, or instability.  Palpitation of the arches was normal, and palpitation of the distal metatarsal area and areas of the forefoot demonstrated very slight but barely objective pain in the left distal forefoot.  Despite some decrease in range of motion of the toes, the examiner described fairly good range of motion.  A neurologic examination in the feet was normal and intact.  The examiner ultimately provided a diagnosis of post-operative osteotomy hallux valgus left great toe with degenerative arthritis.  He opined that the Veteran was limited to walking six blocks and standing for less than thirty minutes.
 
Upon VA examination in July 2013, the Veteran reported pain in both feet, but greater in his left foot, when walking or standing.  He reported the use of VA issued shoes and a cane to help with balance.  The examiner noted mild or moderate symptomatic pain on both feet, but noted that the Veteran's foot condition did not impact the Veteran's ability to work.  The examiner did not find hallux rigidus, Morton's neuroma, hammer toes, metatarsalgia, claw foot, or malunion or nonunion of tarsal or metatarsal bones.

The Veteran attended a VA podiatry consult in November 2013.  He complained of progressively worsening pain in his left foot and said that wide shoes did not relieve the pain.

A March 2014 VA treatment note shows that the Veteran complained of pain related to his left foot hallux valgus.

The Veteran sought private treatment in May 2014; his chief complaint was pain in the foot when walking or running.  

At his November 2014 hearing, the Veteran reported worsening pain and an increase in severity of his service-connected left foot hallux valgus.  He said he could walk a quarter to a half a mile before the onset of pain in his foot.  He also reported that pain began after standing for ten minutes or walking up and down stairs.  He said he used VA-provided shoes and a cane for balance.     

In January 2015, the Veteran was seen by VA for an orthotic evaluation; wider shoes were ordered and obtained, and he was fitted for them in July 2015.

In March 2015, the Veteran sought treatment from a private provider.  Upon physical exam, bunions were noted; the examiner stated that the Veteran "walked perfectly normally" without limping.  He refused surgery after being sent to [a podiatrist].

At a May 2015 VA examination, the examiner noted mild or moderate symptomatic pain from the Veteran's left foot hallux valgus.  The Veteran denied flare-ups that impacted the function of the foot.  The examiner noted no functional loss for left lower extremity attributable to the claimed condition, and further noted no functional loss during flare-ups or on repetitive use.  

Upon VA examination in March 2016, the Veteran reported no changes in his foot condition since the July 2013 examination.  The Veteran did complain of continued pain in the left great toe, but denied any treatment other that the use of Tylenol on occasion.  He reported pain of the left great toe during the evaluation.  He did not report flare-ups that impact the function of the foot and did not report any functional loss or functional impairment of the foot.  The examiner noted no pain on use or manipulation of the feet, and no swelling on use of the foot.  The examiner found mild or moderate symptomatic pain as a result of the left foot hallux valgus, as well as pain on weight-bearing.  However, there was no pain, weakness, fatigability, or incoordination significantly limiting functional ability during flare-ups or when the foot was used repeatedly over a period of time.  It was reported that the Veteran did not use any assistive device as a normal mode of locomotion.  The examiner observed that the conditions listed would mildly impact prolonged standing and walking.  It was reported that the Veteran did not have any other foot injuries or conditions not already described.  The examiner also found that functioning [of the great left toe] was not so diminished that amputation with prosthesis would equally serve the Veteran.  

The VA outpatient records and private treatment records are consistent with the VA examination reports, as they show that the Veteran has complained of pain in his left foot, and pain while standing or walking, during this claim period.  
Based on the foregoing, the Board finds that a rating in excess of 10 percent for left foot hallux valgus is not warranted.

As previously noted, the Veteran's service-connected left hallux valgus is currently rated 10 percent disabling under Diagnostic Code 5280, which is the highest rating available under that code, and contemplates post-operative residuals.  The Board has considered whether the Veteran's left foot hallux valgus may be rated under another diagnostic code; however, in Copeland v. McDonald, 27 Vet. App. 333 (2015), the Court held that when a condition is specifically listed in the Schedule, it may not be rated by analogy.  See Suttman v. Brown, 5 Vet. App. 127, 134 (1993) (providing that "[a]n analogous rating . . . may be assigned only where the service-connected condition is 'unlisted.'")  As the Veteran's hallux valgus is a listed condition under Diagnostic Code 5280, VA has a duty to apply that code to his disability and determine the appropriate disability rating.  Again, here, the Veteran is already assigned the maximum rating available for his hallux valgus.  There is no lay or medical evidence showing that the Veteran's service-connected left hallux valgus is manifested by, or more nearly approximates, weak foot, claw foot, metatarsalgia, hammertoes, or malunion or nonunion of the tarsal or metatarsal bones.  As such, Diagnostic Codes 5277, 5278, 5279, 5282, and 5283 are inapplicable.  Nor has he been diagnosed with having hallux rigidus, rendering Diagnostic Code 5281 inapplicable.

The Board acknowledges the Veteran's representative's assertion in December 2016 that the Veteran's disability should be rated under 38 C.F.R. § 4.71a, Diagnostic Code 5284, for other foot injuries.  The Board finds, however, that because the disability has been diagnosed as hallux valgus, which is a listed foot condition and not one that needs to be rated by analogy, it should, for the reasons discussed above, be evaluated under Diagnostic Code 5280 and not Diagnostic Code 5284.  Moreover, in Yancy v. McDonald, 27 Vet. App. 484, 491 (2016), the Court held that the "plain meaning of the word 'injury' limits the application of [Diagnostic Code] 5284 to disabilities resulting from actual injuries to the foot, as opposed to disabilities caused by, for example, degenerative conditions."  Under Diagnostic Code 5280, the Veteran's currently assigned 10 percent rating is the maximum rating available for his left foot hallux valgus.

Furthermore, a separate rating for a moderate foot injury is not warranted as such would constitute pyramiding as the rating would be based on the same symptomatology that supports the Veteran's current 10 percent rating under Diagnostic Code 5280.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261-262 (1994).  Therefore, a separate or higher rating under Diagnostic Code 5284 is not warranted.

In that regard, a separate rating under Diagnostic Code 5003, which pertains to degenerative arthritis, would violate the rule against pyramiding, again, as based on the same symptomatology that supports the Veteran's current rating under Diagnostic Code 5280.

Finally, the Board is cognizant of the limit set forth by the amputation rule, which states that the combined rating for a disability shall not exceed the rating for amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68.  Amputation of the great toe is rated under Diagnostic Code 5171, as follows: a rating of 10 percent is assigned for amputation of the great toe without metatarsal involvement; a rating of 30 percent is assigned for amputation of the great toe with metatarsal involvement.  The evidence does not suggest that the Veteran's level of disability approximates amputation of the great toe, with or without metatarsal involvement.  Therefore, as there is no evidence of metatarsal involvement, the maximum available rating is 10 percent for amputation.  Thus, a rating in excess of 10 percent is not possible under 38 C.F.R. § 4.68.

The Board also acknowledges that the medical evidence of record indicates that the Veteran has residual surgical scars.  However, the Veteran is already granted service connection for and is in receipt of a 10 percent evaluation for such residual surgical scars.  Therefore, the Board need not address that issue further.    

In reaching the foregoing determination, the Board has also carefully considered the Veteran's contentions with respect to the nature of his service-connected left hallux valgus and notes that his lay testimony is competent to describe certain symptoms associated with such disability, to include pain and swelling, because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is not, however, competent to identify a specific level of disability relating to his left foot hallux valgus to the appropriate diagnostic codes.  Rather, the competent medical evidence offering detailed specific objective findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of such service-connected disabilities.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability ratings that have been assigned.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.

III. Other Considerations

The Board has further considered whether staged ratings are appropriate for the Veteran's service-connected left hallux valgus; however, the Board finds that his symptomatology and overall functional impairment has been relatively stable throughout the appeal period.  Therefore, assigning staged ratings is not warranted.  See Hart, supra.

In exceptional cases, an extraschedular rating may be warranted.  38 C.F.R. § 3.321.  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate the Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating under 38 C.F.R. § 3.321 (b)(1). 

In this case, the rating criteria adequately contemplate the Veteran's left foot hallux valgus disability, and the scarring is already assigned a separate rating.  He has made no argument and points to no evidence to support an extraschedular rating.  The Board notes that the evidence of record reveals that the Veteran has pain, more pronounced after long periods of standing or walking.  The Veteran also has "pressure pain," scarring, and callouses characteristic of the disability.  However, such symptoms are contemplated by the scheduler criteria for the current maximum ratings assigned and are therefore not evidence of an exceptional disability picture.  The rating criteria contemplate post-operative residuals.  As the Veteran's disability picture is contemplated by the rating schedule, the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extraschedular rating under 38 C.F.R. § 3.321 (b)(1) is not warranted.  Thun, 22 Vet. App. at 111; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In sum, the preponderance of the evidence is against the Veteran's increased rating claim for left hallux valgus, and therefore, the claim must be denied.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

A rating in excess of 10 percent for left foot hallux valgus residuals with osteotomy residuals and degenerative arthritis is denied.


REMAND

Although the Board sincerely regrets the delay that inevitably will result from this additional remand, it is necessary to ensure there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The prior February 2015 Board remand instructed a VA examiner to identify, by diagnosis, each skin disorder found and provide an opinion regarding the relationship between each diagnosed skin disability and service.  Moreover, the remand asked the examiner to address whether the Veteran's acne vulgaris clearly and unmistakably preexisted the period of service from October 1975 and November 1979.  

If the examiner found that the Veteran's acne vulgaris, or any other skin disorder identified, did clearly and unmistakably preexist service, the examiner was to opine as to the basis for the finding of clearly and unmistakably preexisting service and whether such disorder was clearly and unmistakably not aggravated in service.  

If the examiner found that the Veteran's acne vulgaris, or any other skin disorder identified, did not clearly and unmistakably preexist service and/or was not clearly and unmistakably aggravated in service, the examiner was to opine as to whether it is as least as likely as not (50 percent probability or more) that such disability had its onset during the period of service from October 1975 to November 1979, or was otherwise the result of a disease or injury during that period of service.  

The Veteran was afforded two VA skin examinations subsequent to the Board's February 2015 remand; however, the Board finds both opinions to be inadequate, and finds that another opinion must be obtained.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (when VA endeavors to provide an examination for a service connection claim, even if not statutorily obligated to, it must ensure the examination is adequate, or else notify the Veteran why such an examination will not or cannot be provided).  

The Veteran underwent a VA skin examination in May 2015, wherein the examiner failed to mention the Veteran's acne vulgaris diagnosis, despite the Board's finding that the record contained a diagnosis of acne vulgaris and notation that the Veteran's service records document in-service complaints of and treatment for acne vulgaris.  The purpose of the remand was for the VA examiner to determine the etiology of previously diagnosed acne vulgaris.  Yet, the examiner only noted the Veteran's diagnosis of tinea pedis.  Furthermore, there was no discussion of whether any skin disorder preexisted service.  

The Veteran underwent a second VA skin examination in March 2016.  Like the earlier examiner, the VA examiner noted that the Veteran had a 2006 diagnosis of tinea pedis.  No further discussion of any skin disorders was offered, and no final remarks were noted.

The Board notes that, in addition to a diagnosis of acne vulgaris, the Veteran has received other diagnoses for skin disorders, including xerosis, in 2008, and eczema. 

Finally, the Veteran seeks entitlement to TDIU; however, the service connection claim being remanded by the Board may affect his eligibility for TDIU.  Therefore, the Board finds that the claim of entitlement to TDIU is inextricably intertwined with the issue being remanded herein and, as a result, consideration of the TDIU claim is deferred.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  


Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify, 
submit or authorize VA to obtain any VA or private treatment records not already on file that he believes are pertinent to his appeal.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any skin disorder, to include acne vulgaris and eczema.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  All appropriate tests and studies should be accomplished and all clinical findings and each skin diagnosis must be reported in detail.

Please identify any skin disorders diagnosed at any point during the appeal period.  In this regard, VA treatment notes show diagnoses of and treatment for xerosis (see February 2014 VA treatment note) and eczema (see March 2014 VA treatment note).

With regard to each skin disorder identified, provide an opinion regarding the relationship between each diagnosed skin disability and service.  Each opinion must be addressed using the following criteria: Is it at least as likely as not (50 percent or greater probability) that any diagnosed skin disability had its onset during the Veteran's period of active duty service?  The examiner must consider the statements made by the Veteran about his skin problems and treatment in service.  If those statements are found to relate medically incredible information, the reasons for such an opinion must be stated.

The examiner must opine as to whether the Veteran's acne vulgaris clearly and unmistakably preexisted the period of service from October 1975 to November 1979.

If the examiner finds that the Veteran's acne vulgaris (or any other skin disorder identified) clearly and unmistakably preexisted service, the examiner should opine as to the basis for the finding of clearly and unmistakably preexisting service and whether such disorder was clearly and unmistakably not aggravated (clearly and unmistakably underwent no permanent increase in disability beyond natural progression).

If the examiner finds that the Veteran's acne vulgaris (or any other skin disorder identified) did not clearly and unmistakably preexist service and/or was not clearly and unmistakably aggravated in service, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that such disability had its onset during the period of service from October 1975 to November 1979, or is otherwise the result of a disease or injury during that period of service.

A complete rationale should be given for all opinions and conclusions rendered.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the claims on appeal should be readjudicated based on the entirety of the evidence.  If the claims remain denied, issue the Veteran and his representative a supplemental statement of the case, and allow an appropriate period of time for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


